DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               KEITH CARTER,
                                  Appellant,

                                     v.

                         ANITA G. ABRAHAM,
                              Appellee.

                               No. 4D16-3631

                               [June 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas M. Lynch, IV, Judge; L.T. Case No. CACE 12-
9451 (05).

   Keith R. Carter, Hollywood, pro se.

  Scott A. Cole and Lissette Gonzalez of Cole, Scott & Kissane, P.A.,
Miami, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.